Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0173039).
Regarding claim 1, Kim et al. (figures 11-13B or 18-19) discloses a liquid crystal display panel, comprising an electronic component area corresponding to a position at which an electronic component (255, 252a or 252b, and 251 in EGA); see at least paragraph 0114) is disposed, wherein the electronic component area is provided with polymer dispersed liquid crystals, which are processed to form retaining walls and liquid crystals located between the retaining walls.
The limitation, “form retaining walls and liquid crystals located between the retaining walls” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Kim et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Kim et al. (figures 11-13B or 18-19) discloses a display area (IA), wherein the display area comprises a first display area and a second display area (between 252a and EGA) located between the first display area and the electronic component area, the second display area comprises a first metal trace, and material of the first metal trace comprises a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 3, Kim et al. (figures 11-13B or 18-19) discloses a display area, wherein the display area comprises a first metal layer, and material of the first metal layer comprises a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 4, Kim et al. (figures 11-13B or 18-19) discloses wherein the display area comprises a second metal layer (240 or 230) and an insulating layer (253 or 254), the insulating layer is disposed between the first metal layer and the second metal layer, and material of the second metal layer comprises a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 5, Kim et al. (figures 11-13B or 18-19) discloses a display area and a sealant area, wherein the electronic component area is disposed at a side of the display area, the electronic component area is disposed outside of the display area (255, 252a or 252b, and 251 in EGA), and the sealant area (252b on the outer edge areas) is disposed around a boundary of the liquid crystal display panel.
Regarding claim 6, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a semicircular shape.
Regarding claim 7, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a trapezoidal shape.
Regarding claim 8, Kim et al. (figures 11-13B or 18-19) discloses a display area and a sealant area, wherein the display area is disposed around the electronic component area, and the sealant area is disposed around the display area (255, 252a or 252b, and 251 in EGA).
Regarding claim 9, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a circular shape (255).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0173039) in view of Shigeno (JP 2004-325907).
Regarding claim 10, Kim et al. (figures 11-13B or 18-19) discloses a method of fabricating a liquid crystal display panel, comprising: 
providing a liquid crystal display panel, the liquid crystal display panel comprising an electronic component area corresponding to a position at which an electronic component is disposed (255, 252a or 252b, and 251 in EGA); 
disposed polymer dispersed liquid crystals into the liquid crystal display panel; and 
irradiating the electronic component area, to cause the polymer dispersed liquid crystals in the electronic component area to form retaining walls and liquid crystals, wherein the liquid crystals are located between the retaining walls (see at least paragraph 0201).
Kim et al. discloses the limitations as shown in the rejection of claim 10 above.  However, Kim et al. is silent regarding injecting polymer dispersed liquid crystals into the liquid crystal display panel.  Shigeno (figure 5) teaches injecting polymer dispersed liquid crystals into the liquid crystal display panel (see at least paragraph 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Shigeno in order to simplify the manufacturing costs. 
Regarding claim 11, Kim et al. (figures 11-13B or 18-19) discloses wherein irradiating the electronic component area comprises irradiating the electronic component area with ultraviolet light through a mask.
Regarding claim 12, Kim et al. (figures 11-13B or 18-19) discloses a liquid crystal display device, comprising a liquid crystal display panel, and an electronic component (255, 252a or 252b, and 251 in EGA), wherein the liquid crystal display panel comprises an electronic component area corresponding to a position at which an electronic component is disposed, wherein the electronic component area is provided with polymer dispersed liquid crystals, which are processed to form retaining walls and liquid crystals located between the retaining walls.
Kim et al. discloses the limitations as shown in the rejection of claim 12 above.  However, Kim et al. is silent regarding a backlight module.  Shigeno (figure 5) teaches a backlight module (see at least paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the backlight as taught by Shigeno in order to achieve a brighter display device. 
The limitation, “form retaining walls and liquid crystals located between the retaining walls” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Kim et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 13, Kim et al. (figures 11-13B or 18-19) discloses wherein the liquid crystal display panel further comprises a display area, the display area comprising a first display area and a second display area (between 252a and EGA) located between the first display area and the electronic component area, the second display area comprising a first metal trace, and material of the first metal trace being a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 14, Kim et al. (figures 11-13B or 18-19) discloses wherein the liquid crystal display panel further comprises a display area, the display area comprising a first metal layer, and material of the first metal layer is a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 15, Kim et al. (figures 11-13B or 18-19) discloses wherein the display area comprises a second metal layer (240 or 230) and an insulating layer (253 or 254), the insulating layer is disposed between the first metal layer and the second metal layer, and material of the second metal layer comprises a transparent material (230 or 240; see at least paragraph 0196).
Regarding claim 16, Kim et al. (figures 11-13B or 18-19) discloses a display area and a sealant area, wherein the electronic component area is disposed at a side of the display area, the electronic component area is disposed outside of the display area (255, 252a or 252b, and 251 in EGA), and the sealant area (252b on the outer edge areas) is disposed around a boundary of the liquid crystal display panel.
Regarding claim 17, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a semicircular shape.
Regarding claim 7, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a trapezoidal shape.
Regarding claim 19, Kim et al. (figures 11-13B or 18-19) discloses wherein the liquid crystal display panel further comprises a display area and a sealant area, the display area is disposed around the electronic component arranging area, and the sealant area is disposed around the display area (255, 252a or 252b, and 251 in EGA).
Regarding claim 20, Kim et al. (figures 11-13B or 18-19) discloses wherein the electronic component area has a circular shape (255).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871